Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to Applicant's submission of an Appeal Brief on 5/9/2022. 
Claim(s) 1-20 is/are pending in the application. In view of the appeal brief filed on 5/9/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-13,15 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk (U.S. Patent App Pub 20110302234) in view of Chisu (U.S. Patent App Pub 20130176854).

	Regarding claim 1,
Monk teaches a method for providing throughput guidance in a throughput guidance entity arranged in a mobile network between a server and user equipment that is downloading content from the server, the method comprising: (See paragraphs 14, 17, 23, Monk teaches throughput guidance in a network between a client mobile and server)
providing, by the throughput guidance entity in the mobile network, on the basis of the monitoring, throughput guidance comprising information on the bandwidth available for the download to an entity configured (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector) to perform at least one of transmission control protocol optimization or content level optimization on the basis of the information, wherein the entity is the server or an adaptation gateway. (See abstract,  23-24, Monk teaches tcp optimization and  other content optimizations and a server)
Monk does not explicitly teach but Chisu teaches monitoring, by the throughput guidance entity in the mobile network, bandwidth available for the download on at least one of a per data bearer, per application or per transmission control protocol flow basis; (See paragraphs 43-45, claim 1, Chisu teaches monitoring bandwidth available for download on at least a per tpc flow basis)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chisu with Monk because both deal with optimizing network transferring. The advantage of incorporating the above limitation(s) of Chisu into Monk is that Chisu teaches performance tracking and resource allocation (PTRA) logic minimizes the degradation due to congestion and retransmissions by setting the maximum transmission unit size appropriately. The PTRA logic selects larger MTU size in the good channel to provide greater efficiency, when communicating data between WCD and server. Hence the throughput performance can be enhanced. The high reliability of transmission of TCP data can be achieved in the acknowledged mode, therefore making the overall system more robust and efficient. (See paragraphs [0004], [0009], Chisu)

	Regarding claim 2,
Monk and Chisu teach the method of claim 1.
Chisu further teaches wherein the monitoring is performed on a per radio access node basis. (See abstract, paragraphs 15-16, claim1, Chisu teaches radio monitoring on per radio access basis) See motivation to claim 1.

	Regarding claim 3,
Monk and Chisu teach the method of claim 1.
Chisu further teaches wherein the throughput guidance entity comprises at least one of an evolved node B, a radio application cloud server, mobile edge computing node, or a radio network controller.(See paragraphs 22, 20, Chisu teaches evolved node B, mobile edge computing node) See motivation to claim 1.

	Regarding claim 5,
Monk and Chisu teach the method of claim 1.
Chisu further teaches  wherein the monitoring comprises at least one of control plane monitoring, user plane monitoring, and radio monitoring.(See abstract, paragraphs 15-16, claim1, Chisu teaches radio monitoring) See motivation to claim 1.

	Regarding claim 6,
Monk and Chisu teach the method of claim 1, wherein the throughput guidance comprises at least one of application level throughput guidance or transmission control protocol flow level throughput guidance in addition to bearer level throughput guidance.(See paragraphs 23, 26, Monk teaches application level throughput guidance) 
*Examiner’s note: Chisu also teaches this limitation in paragraph 28. See motivation to combine for claim 1.

	Regarding claim 7,
Monk teaches a method for performing at least one of transmission control protocol optimization or content level optimization, comprising: (See paragraphs 23-24, Monk teaches tcp optimization and  other content optimizations)
receiving, by a network entity comprising at least one of an adaptation gateway or an over-the-top server, (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector) throughput guidance from a throughput guidance entity in a mobile network or user equipment in communication with a throughput guidance entity in a mobile network, and (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector)
performing, by a network entity comprising at least one of an adaptation gateway or an over-the-top server, (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector)   transmission control protocol optimization or content level optimization for the download based on the received information on the bandwidth available for the download. (See abstract,  23-24, Monk teaches tcp optimization and  other content optimizations and a server)
Monk does not explicitly teach but Chisu teaches the throughput guidance entity arranged in a mobile network between a server and user equipment that is downloading content from the server, (See paragraphs 30, 43, 44, 48, Chisu teaches optimization of content while the packets are being received)and the throughput guidance comprising information on a bandwidth available for the download; (See paragraphs 30, 43, 44, 48, Chisu teaches optimization of content while the packets are being received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chisu with Monk because both deal with optimizing network transferring. The advantage of incorporating the above limitation(s) of Chisu into Monk is that Chisu teaches performance tracking and resource allocation (PTRA) logic minimizes the degradation due to congestion and retransmissions by setting the maximum transmission unit size appropriately. The PTRA logic selects larger MTU size in the good channel to provide greater efficiency, when communicating data between WCD and server. Hence the throughput performance can be enhanced. The high reliability of transmission of TCP data can be achieved in the acknowledged mode, therefore making the overall system more robust and efficient. (See paragraphs [0004], [0009], Chisu)

	Regarding claim 8,
Monk teaches a method for providing throughput guidance, comprising: (See paragraphs 14, 17, 23, Monk teaches throughput guidance in a network between a client mobile and server)
receiving, by a user equipment, throughput guidance from a throughput guidance entity arranged in a mobile network between a server and the user equipment (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector)
providing, by the user equipment, the throughput guidance comprising the information on the bandwidth available for the download to another entity configured to perform at least one of transmission control protocol optimization or content level optimization for the download, (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector)
wherein the throughput guidance is configured to assist the other entity in performing the at least one of the transmission control protocol optimization or content level optimization for the download. (See paragraphs 23-24, Monk teaches tcp optimization and  other content optimizations)
Monk does not explicitly teach but Chisu teaches optimizing content while downloading content from the server,  (See paragraphs 30, 43, 44, 48, Chisu teaches optimization of content while the packets are being received) and the throughput guidance comprising information on a bandwidth available for the download; (See paragraphs 30, 43, 44, 48, Chisu teaches throughput guidance of monitoring the bandwidth available for download)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chisu with Monk because both deal with optimizing network transferring. The advantage of incorporating the above limitation(s) of Chisu into Monk is that Chisu teaches performance tracking and resource allocation (PTRA) logic minimizes the degradation due to congestion and retransmissions by setting the maximum transmission unit size appropriately. The PTRA logic selects larger MTU size in the good channel to provide greater efficiency, when communicating data between WCD and server. Hence the throughput performance can be enhanced. The high reliability of transmission of TCP data can be achieved in the acknowledged mode, therefore making the overall system more robust and efficient. (See paragraphs [0004], [0009], Chisu)

	Regarding claim 9,
Monk and Chisu teach the method of claim 8, wherein the providing comprises combining the throughput guidance with other control information sent to the other entity. (See paragraphs 23, 26, Claim1 , Monk teaches combining throughput value/guidance with state information)

	Regarding claim 10,
Monk teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (See paragraphs 14,  23, 28-29, Monk teaches throughput guidance in a network between a client mobile and server)
provide, on the basis of the monitoring, throughput guidance comprising information on the bandwidth available for the download to an entity (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector) configured to perform at least one of transmission control protocol optimization or content level optimization on the basis of the information, wherein the entity is the server or an adaptation gateway, (See abstract,  23-24, Monk teaches tcp optimization and  other content optimizations and a server)
wherein the apparatus comprises a throughput guidance entity in a mobile network. See paragraphs 14, 17, 23, Monk teaches throughput guidance in a network between a client mobile and server)
Monk does not explicitly teach but Chisu teaches monitor, in a network between a server and user equipment that is downloading content from the server, bandwidth available for the download on at least one of a per data bearer, per application or per transmission control protocol flow basis. (See abstract,  23-24, Monk teaches tcp optimization and  other content optimizations and a server)
Monk does not explicitly teach but Chisu teaches monitoring, by the throughput guidance entity in the mobile network, bandwidth available for the download on at least one of a per data bearer, per application or per transmission control protocol flow basis; (See paragraphs 43-45, claim 1, Chisu teaches monitoring bandwidth available for download on at least a per tpc flow basis)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chisu with Monk because both deal with optimizing network transferring. The advantage of incorporating the above limitation(s) of Chisu into Monk is that Chisu teaches performance tracking and resource allocation (PTRA) logic minimizes the degradation due to congestion and retransmissions by setting the maximum transmission unit size appropriately. The PTRA logic selects larger MTU size in the good channel to provide greater efficiency, when communicating data between WCD and server. Hence the throughput performance can be enhanced. The high reliability of transmission of TCP data can be achieved in the acknowledged mode, therefore making the overall system more robust and efficient. (See paragraphs [0004], [0009], Chisu)

	Regarding claim 11,
Monk and Chisu teach the apparatus of claim 10.
Chisu further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to provide to the entity, in addition to the throughput guidance, context information comprising information about other bearers, other applications, demand in a cell or demand at a base station.(See paragraphs 28, 44, Chisu teaches throughput information about different application and freeing up memory for them)

	Regarding claim 12,
Monk and Chisu teach the apparatus of claim 10.
Chisu further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to monitor on a per radio access node basis. (See abstract, paragraphs 15-16, claim1, Chisu teaches radio monitoring on per radio access basis) See motivation to claim 10.

	Regarding claim 13,
Monk and Chisu teach the apparatus of claim 10.
Chisu further teaches wherein the apparatus can be at least one of an evolved node B, a radio application cloud server, mobile edge computing node or a radio network controller. (See paragraphs 22, 20, Chisu teaches evolved node B, mobile edge computing node) See motivation to claim 10.


	Regarding claim 15,
Monk and Chisu teach apparatus of claim 10.
Chisu further teaches  wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to monitor by at least one of control plane monitoring, user plane monitoring, and radio monitoring. See abstract, paragraphs 15-16, claim1, Chisu teaches radio monitoring) See motivation to claim 1.

	Regarding claim 16,
Monk and Chisu teach the apparatus of claim 10, wherein the throughput guidance comprises at least one of application level throughput guidance or transmission control protocol flow level throughput guidance in addition to bearer level throughput guidance. (See paragraphs 23, 26, Monk teaches application level throughput guidance) 
*Examiner’s note: Chisu also teaches this limitation in paragraph 28. See motivation to combine for claim 10.

	Regarding claim 17,
Monk teaches the apparatus for performing at least one of transmission control protocol optimization or content level optimization, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to : (See paragraphs 23-24, 27,  Monk teaches tcp optimization and  other content optimizations)
receive throughput guidance from a throughput guidance entity in a mobile network or user equipment in communication with a throughput guidance entity in a mobile network. (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector)
perform transmission control protocol optimization or content level optimization based on the received information on the bandwidth available for the download, wherein the apparatus comprises at least one of an adaptation gateway or an over- the-top server. (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector)   
Monk does not explicitly teach but Chisu teaches the throughput guidance entity arranged in a network between a server and user equipment that is downloading content from the server, (See paragraphs 30, 43, 44, 48, Chisu teaches optimization of content while the packets are being received)and the throughput guidance comprising information on a bandwidth available for the download; (See paragraphs 30, 43, 44, 48, Chisu teaches optimization of content while the packets are being received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chisu with Monk because both deal with optimizing network transferring. The advantage of incorporating the above limitation(s) of Chisu into Monk is that Chisu teaches performance tracking and resource allocation (PTRA) logic minimizes the degradation due to congestion and retransmissions by setting the maximum transmission unit size appropriately. The PTRA logic selects larger MTU size in the good channel to provide greater efficiency, when communicating data between WCD and server. Hence the throughput performance can be enhanced. The high reliability of transmission of TCP data can be achieved in the acknowledged mode, therefore making the overall system more robust and efficient. (See paragraphs [0004], [0009], Chisu)

Regarding claim 18,
Monk teaches an apparatus for providing throughput guidance comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (See paragraphs 23-24, 27, Monk teaches tcp optimization and  other content optimizations)
receive throughput guidance from a throughput guidance entity arranged in a mobile network between a server and the apparatus while downloading content from the server, (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector) 
provide the throughput guidance comprising the information on the bandwidth available for the download to another entity configured to perform transmission control protocol optimization or content level optimization for the download, (See paragraphs 22-24, Monk teaches at operation 340, the throughput calculator 206 of FIG. 2 calculates a throughput value associated with a network connection between the client system 110 and the server system, transport layer bandwidth detector)
wherein the apparatus comprises a user equipment, and (See paragraphs 15, 17, Monk teaches a mobile device)
and wherein the throughput guidance is configured to assist the other entity in performing the at least one of the transmission control protocol optimization or content level optimization for the download. (See abstract,  23-24, Monk teaches tcp optimization and  other content optimizations and a server)
Monk does not explicitly teach but Chisu teaches the throughput guidance comprising information on a bandwidth available for the download; (See paragraphs 30, 43, 44, 48, Chisu teaches throughput guidance of monitoring the bandwidth available for download)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chisu with Monk because both deal with optimizing network transferring. The advantage of incorporating the above limitation(s) of Chisu into Monk is that Chisu teaches performance tracking and resource allocation (PTRA) logic minimizes the degradation due to congestion and retransmissions by setting the maximum transmission unit size appropriately. The PTRA logic selects larger MTU size in the good channel to provide greater efficiency, when communicating data between WCD and server. Hence the throughput performance can be enhanced. The high reliability of transmission of TCP data can be achieved in the acknowledged mode, therefore making the overall system more robust and efficient. (See paragraphs [0004], [0009], Chisu)

	Regarding claim 19,
Monk and Chisu teach the apparatus of claim 18, wherein the at least one memory and the computer program code can also configured to, with the at least one processor, cause the apparatus at least to combine the throughput guidance with other control information sent to the other entity. (See paragraphs 23, 26, Claim1 , Monk teaches combining throughput value/guidance with state information)

	Regarding claim 20,
Monk teaches a non-transitory computer-readable medium storing instructions that, when executed by a processing device, perform (See paragraphs 31, 33, Monk)
 at least one of a first method and a second method and a third method,
Claim 20 list all the same elements of claim 1, Claim 7, and/or Claim 8, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1, claim 7 and/or claim 8 applies equally as well to claim 20. 
Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk (U.S. Patent App Pub 20110302234) in view of Chisu (U.S. Patent App Pub 20130176854) in view of Panah (U.S. Patent App Pub 20130301435).

Regarding claim 4,
Monk and Chisu teach the method of claim 1.
Monk and Chisu do not explicitly teach but Panah teaches wherein the monitoring comprises monitoring capacity of a plurality of cells, mobility of a plurality of user equipments, and behavior of a radio scheduler. (See paragraphs 33, 38, Panah teaches monitoring capacity of cells, UE’s and scheduler behavior)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Panah with Monk and Chisu because both deal with throughout monitoring. The advantage of incorporating the above limitation(s) of Panah into Monk and Chisu is that Panah improves the support for heterogeneous network and energy efficiency since the NCT can be bandwidth agnostic with at least a reduced or eliminated legacy control signaling and/or CRS. Reduces the interference in the CRS since the additional enhancement in performance can be achieved if different eNB is configured to transmit CRS in different subframes. Improves the channel estimation of particular cell by preventing collisions with CRS signals from neighboring cell, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Panah)

	Regarding claim 14,
Monk and Chisu teach the apparatus of claim 10.
Monk and Chisu do not explicitly teach but Panah teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to monitor capacity of a plurality of cells, mobility of a plurality of user equipments, and behavior of a radio scheduler. (See paragraphs 33, 38, Panah teaches monitoring capacity of cells, UE’s and scheduler behavior)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Panah with Monk and Chisu because both deal with throughout monitoring. The advantage of incorporating the above limitation(s) of Panah into Monk and Chisu is that Panah improves the support for heterogeneous network and energy efficiency since the NCT can be bandwidth agnostic with at least a reduced or eliminated legacy control signaling and/or CRS. Reduces the interference in the CRS since the additional enhancement in performance can be achieved if different eNB is configured to transmit CRS in different subframes. Improves the channel estimation of particular cell by preventing collisions with CRS signals from neighboring cell, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Panah)

Conclusion
Examiner’s Note: The Examiner notes intended use language in the claims which may deem those portions of the claims optional.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Llorente, U.S. Patent App 20150039635, teaches in a processing entity receiving one or more streams of data points from at least one data generating device; receiving, from a client device, a stream request indicating at least one of the data streams and including information indicating a stream modification; translating the information indicating a stream modification to selection criteria relative to the data points of the at least one data stream; modifying the at least one data stream by filtering the data stream based on the translated selection criteria; and providing the modified data stream to the client device.
2. Borsos, U.S. Patent App 20120110012, teaches a passive network measurement based solution for estimating user-perceived TCP throughput in a mobile PS network is provided. Instead of direct detection of TCP bulk data periods and server side limitations, the diversity of TCP connection end-points on the Internet side is exploited. The TCP throughput at an interface of the mobile network from/to each server on the Internet side during a file/object transfer of bulk date periods is monitored and measured and the servers are ranked according to their throughput statistics. The top performing servers are grouped into classes by statistical algorithms. The throughput samples from the users towards the servers belonging to the top group of highest average throughput are averaged to obtain a proper estimation for the user-perceived TCP throughput.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINOS DONABED/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444